Citation Nr: 1625891	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-15 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Providence Everett, Cellnetix Labs, Cellnetix Pathology, Providence Washington Anesthesia Service, and The Everett Clinic (Providence Regional Medical Center Everett) from July 9, 2013 through July 11, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2013 administrative decision letters by the Department of Veterans Affairs (VA) Medical Center in Seattle, Washington (VAMC), which denied payment for expenses incurred between July 9, 2013 - July 11, 2013. 

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.  On July 8, 2013, the Veteran arrived at the emergency room at Providence Regional Medical Center Everett.  He was admitted to the hospital as an inpatient on July 9, 2013 and discharged home on July 11, 2013. 
 
2.  Payment or reimbursement of the cost of the private medical care received at Providence Regional Medical Center Everett was not authorized in advance by VA. 
 
3. The Veteran's condition stabilized on July 9, 2013. 
 
4.  No VA facility refused to accept a transfer of the Veteran. 
 
5.  Providence Regional Medical Center Everett did not document any attempts to transfer the Veteran to a VA facility, and the Veteran has not asserted that he contacted VA to request transfer to a VA facility.
CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred for treatment on July 9, 2013 have been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002, 17.1005 (2015).

2.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred for treatment from July 10, 2013 to July 11, 2013 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17.132 (2015); Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-132 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  38 C.F.R. § 17.124 (2015).  When a claim for payment / reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2015).

A September 2013 letter from the VAMC explained the allocated responsibilities between the Veteran and VA and explained to the Veteran the basis for the denial of the claim for the benefits sought and notified him of his appellate rights.  There is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. §§ 1728 or 1725 (West 2014) and the implementing regulations.  The Veteran has not contended that he was seeking emergency treatment in relation to any of his service-connected disabilities.  Further, no evidence has shown, nor has the Veteran contended, that he has a total disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  Therefore, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120 (West 2014), 17.47(i) (2015).  Consequently, the applicable law in this case is 38 U.S.C. § 1725 (West 2014).

Under 38 U.S.C.A. § 1725 (West 2014), pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders is available for veterans who meet certain criteria.  Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to veterans' mental health care and also addressed other health care related matters.  The changes make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728 (West 2014). 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

38 U.S.C.A. § 1725 (West 2014).

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), including all of the conditions of 38 C.F.R. § 17.1002 (2015). 

Initially, the Board notes that there is no controversy in this case as to whether the requirements of 38 C.F.R. § 17.1002 (2015) have been met.  There is no evidence of record that any of the requirements of 38 C.F.R. § 17.1002 have not been met, and VA did not cite any of those requirements as a reason for denying the Veteran's claim.  Combined with relevant evidence of record, the Board therefore accepts that the Veteran has met those elements of his claim.

However, the Board notes that the Veteran's claim for payment or reimbursement has been denied based upon a finding that the Veteran's condition stabilized on July 9, 2013.  VA regulation provides that the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d) (2015).

VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician(s) at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2015). 

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress / physicians' notes, discharge summary, or other applicable medical record. 38 C.F.R. § 17.1005(c) (2015).

After review of the evidence of record, the Board finds that the evidence indicates that the Veteran's condition stabilized on July 9, 2013.  The claims file indicates that a medical opinion was sought regarding when the Veteran's condition stabilized.  A VA clinician reviewed the Veteran's records and noted that the Veteran was hospitalized for abdominal pain, nausea, and diarrhea.  He was assessed with chronic liver failure and acute pancreatitis and thrombocytopenia.  The clinician opined that abdominal pain protocols had been followed and that the Veteran was clinically stable to transfer to a VA facility on July 9, 2013 and could have undergone surgery at a VA facility.  The Board finds that the clinician's opinion is highly probative, as it is supported by adequate rationale and consistent with the evidence of record.  

To this effect, the Board notes that treatment records from the Providence Regional Medical Center Everett indicate that on July 9, 2013 at approximately 8:30 AM the Veteran was noted to be on day two for biliary mild acute pancreatitis.  At that time, the Veteran was alert and advised his physician that he would like to go ahead and do a laparoscopic cholecystectomy and liver biopsy during this hospital stay if his pancreatitis showed signs of resolution.  Around noon on July 9, 2013, the Veteran met with a social worker from the hospital to discuss his discharge plan.  However, rather than being discharged as planned on July 9, 2013, the Veteran underwent a laparoscopic cholecystectomy and liver biopsy and was not discharged until July 11, 2013.  

In summary, the totality of the evidence establishes that the Veteran was stable and could have been transferred from the non-VA facility to a VA medical center for continuation of treatment sometime on July 9, 2013.  38 C.F.R. § 17.1005(b) (2015).  As it is unclear the exact time that the Veteran was stable for transfer and would have been discharged, absent his request to undergo laparoscopic cholecystectomy and a liver biopsy, the Board will resolve any doubt in the Veteran's favor and grant payment for medical expenses incurred on July 9, 2013.

The Board now turns to the issue of VA's authorization to make payment beyond the point of stabilization if certain criteria are met.  38 C.F.R. § 17.1005(c) (2015).  In this case, there is no evidence that Providence Regional Medical Center Everett notified VA at the time the Veteran could be safely transferred to a VA facility but the transfer of the Veteran was not accepted, nor did Providence Regional Medical Center Everett document any reasonable attempts to request transfer of the Veteran to VA.  Additionally, the Veteran has not asserted that he is aware that any attempt was made to transfer him and that the transfer was not accepted by VA. 

Given the finding that the Veteran was stable for transfer to a VA facility as of July 9, 2013, and that neither Providence Regional Medical Center Everett or the Veteran made or document any attempts to transfer the Veteran to a VA facility, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot, as all statutory requirements must be met before any payment may be authorized.  See 38 U.S.C.A. § 1725 (West 2014); see also Melson, 1 Vet. App. at 334.  As the treatment from July 10, 2013 to July 11, 2013 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at Providence Regional Medical Center Everett from July 10, 2013 to July 11, 2013, and the appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to reimbursement for unauthorized medical expenses incurred at Providence Regional Medical Center Everett from July 9, 2013 is granted subject to those provisions governing the payment of monetary benefits.

Entitlement to reimbursement for unauthorized medical expenses incurred at Providence Regional Medical Center Everett from July 10, 2013 - July 11, 2013 is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


